Citation Nr: 1235868	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-23 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund. 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The appellant contends that he served as a recognized guerrilla under the U.S. Armed Forces during World War II.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 letter decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In December 2011, the appellant and MA testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for remand: to request documents from the National Archives and Records Administration that verify the status of the Veteran's guerilla unit

The appellant contends that he served with an organized guerrilla unit associated with the U.S. Armed Forces.  He has identified the unit differently on different documents submitted during the appeal period.  On a Form 21-526, received by VA in March 2009, he stated that from January 1, 1945 to October 30, 1945, he was a private in "Inf. "E" Co., Sqdn. A, ZMD" and from September 24, 1942 to December 31, 1944, he was a member of the Masinloc Sector, WLGF-USAFFE. Also received at that time was a document from the Philippine Army noting that the appellant was a private in "E" Co., Sqdn. A, ZMD and was discharged October 30, 1945.
In February 2010, VA received a Form 21-4138, which stated that the appellant served with the WWII-PA-USAFFE unit, when he previously stated that he served with the WWII-Guerilla unit.  Along with his March 2010 notice of disagreement (NOD), the appellant submitted several additional documents including one from the Headquarters Western Luzon Guerilla Forces which stated that in 1942 the appellant swore to uphold the constitution of the United States and to become a member of the USAFFE Guerilla Forces.  He also submitted an Application for Settlement of Claims of Filipino Veterans under Republic Act No. 1889.  He indicated that he was a USAFFE-Guerilla serving with E Co., Sqdn. "A", Masinloc Sector, ZMD, Magsaysay Guerilla Forces.

The record shows that the RO requested a determination from the pertinent U.S. service department as to whether the appellant has service as a recognized guerrilla.  In January 2010 and May 2012, the appropriate service department indicated that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces.  

However, the National Archives and Records Administration (NARA) has published a list of guerilla units, and one of the units on that list is E Co., Masinloc Sector, Sqdn. "A", Zambales MD, which is the Veteran's unit.  Even so, the National Archives website also states: 

The records include data for a variety of resistance organizations, the bulk of which retained [U.S. Army Forces Far East (USAFFE)] or U.S. Forces in the Philippines (USFIP) designations as semi-regular units (e.g., H Company, 85th Infantry, Cebu Area Command [file 2-8]).  Also included, however, are independent or irregular guerrilla units, including former President Ferdinand E. Marcos' unit, Ang Mga Maharlica (file No. 60), and the Hukbalahap or Huks (file 118-1).  File 280-1 ("Headquarters, 10th Military District") also includes a report on the organization and combat record of the Philippine Army in resisting the Japanese invasion, 1941-42.  The guerrilla unit recognition files also note the participation of units in military operations with U.S. forces during the liberation of the Philippines, October 1944-September 1945. 

Given this comment, the Board finds that a remand is necessary so  that NARA may be contacted for any documentation verifying that the Veteran's unit, E Co., Masinloc Sector, Sqdn. "A", Zambales MD, was designated a semi-regular unit by the USAFFE or USFIP.  
   
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact NARA for any information or documents that verify the designation of E Co., Masinloc Sector, Sqdn. "A", Zambales MD as a semi-regular unit by the USAFFE or USFIP, to include, but not limited to, a search of U.S. Armed Forces documents contained within the Philippine Archives Collection.  All requests and responses, positive and negative, should be associated with the claims file. 

2. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

 

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



